60 U.S. 288 (____)
19 How. 288
TERENCE FARRELLY, EDWARD O. MORTON, ET AL., HEIRS AND REPRESENTATIVES OF FREDERIC NOTRIBE, APPELLANTS,
v.
WILLIAM W. WOODFOLK.
Supreme Court of United States.

The case was submitted by Mr. Pike for the appellants, and Mr. Meigs for the appellee.
Mr. Justice WAYNE delivered the opinion of the court.
This case having been submitted to the court upon printed arguments, we find from an examination of the record that the appeal has been prematurely taken from an interlocutory and not a final decree.
After reciting such facts in the case as the court deemed to be necessary for understanding the subject-matter of controversy, and the court's directions in respect to the rights of the complainant, the court then orders that the cause shall be referred to the clerk of the court as a special master in chancery, to take and state an account of the sum for which the lands are bound under the mortgage exhibited in the pleadings in the cause; and also to take and state an account, showing what money and property Morton and his wife, and Mary T. Notribe, widow of Frederic Notribe, have severally received, and are entitled to receive, which were of the estate of Frederic Notribe at the time of his death; and a further account, showing what portion of said estate, if any, remains to be administered, setting forth all particulars thereof as far as practicable, and if necessary to the due execution of this order. And the master is directed to call for and examine on oath any of the parties to this suit, and also to take testimony of witnesses touching any of the matters aforesaid, and to make report to *289 this court. This is so obviously an interlocutory decree, that we do not think it necessary to examine it in detail, to show that a further and final decree is necessary, to give to the complainant any of the advantages to which the court in its previous directions has declared him to be entitled.
For the reasons given in the opinion in the case of Roswell Beebe et al., appellants, v. William Russell, we therefore direct this cause to be dismissed for want of jurisdiction.